McGUIRE, Justice.
While it is not clear upon what provision or provisions of law the defendants purport to act re plaintiff’s claimed peculiar contractual relationship, they have the authority to renegotiate such contracts as come within the purview of the law in question.
The plaintiff counters with the argument that the contracts in question are outside the renegotiation law, 50 U.S.C.A. Appendix § 1191. This, it seems, brings the matter squarely within the rule laid down in the Myers case, Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41-50, 51, 58 S.Ct. 459, 82 L.Ed. 638. Skinner & Eddy Corp. v. United States, 249 U.S. 557, 39 S. Ct. 375, 63 L.Ed. 772, is distinguished in fact and principle. There is no order here void ab initio, or any order at all.
Motion for preliminary injunction denied. Motion of defendants to dismiss granted.
Counsel will prepare order in consonance with this memorandum opinion.